Citation Nr: 1744492	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-55 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network Consolidated Fee Unit


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Tulane Lakeside Hospital in Metairie, Louisiana, on May 8, 2015.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to September 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 denial of a claim for payment or reimbursement of expenses incurred at a private facility by the Department of Veterans Affairs (VA) South Central VA Health Care Network Consolidated Fee Unit.

The Board notes that the Veteran's son has been actively assisting the Veteran in pursuing his appeal of the matter currently before the Board and was listed on the VA Form 8 (Certification of Appeal) as the appellant.  The Board also notes that the Veteran was deemed incompetent to handle the disbursement of VA funds in June 2016 and that his wife was appointed as his fiduciary.  Further, there is no indication that any party has applied to be substituted for the Veteran for purposes of processing the Veteran's claim to completion.  Thus, the Board cannot conclude that the Veteran's son is a proper appellant in this appeal.  Moreover, regardless of whether the fiduciary is deemed to be the appellant in the instant matter, as discussed below, the proper course would still be to dismiss the appeal due to the death of the Veteran.  The Board stresses, however, that its dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  Notification of death was received through the First Notice of Death (FNOD) Program, as indicated in the Veterans Appeals Control and Locator System (the Board's computerized tracking system), with date of  death noted as September 2017.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  



ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


